Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 13, 2017

The Court of Appeals hereby passes the following order:

A17A0836. BRAC DEVELOPMENT, LLC et al. v. MITCHELL.

      John Mitchell brought this action in the Superior Court of Lamar County
against BRAC Development, LLC, and Christopher and Mark McCook, seeking
enforcement of certain oral agreements among the parties. The defendants answered
and filed a counterclaim for amounts the plaintiff allegedly owed them. After a bench
trial, the trial court gave the plaintiff the relief he prayed for and entered a “Final
Order and Judgment.” The “Final Order and Judgment” does not address the
defendants’ counterclaim, and the appellate record contains no other order disposing
of the counterclaim. The defendants filed a motion for a new trial, which the trial
court denied, and then they filed this direct appeal. On appeal, they argue, inter alia,
that the trial court erred in failing to address their counterclaim. This Court lacks
jurisdiction.
      In a case involving multiple parties or multiple claims, a decision
      adjudicating fewer than all the claims or the rights and liabilities of less
      than all the parties is not a final judgment. In such circumstances, there
      must be an express determination under OCGA § 9-11-54 (b) or there
      must be compliance with the interlocutory appeal requirements of
      OCGA § 5-6-34 (b). Where neither of these code sections are followed,
      the appeal is premature and must be dismissed.
(Footnote omitted.) Shoenthal v. Shoenthal, 333 Ga. App. 729, 730 (776 SE2d 663)
(2015). Although the trial court entered judgment on the plaintiff’s claims and styled
its order as “final,” the defendants’ counterclaim has not been adjudicated and
apparently remains pending. Therefore, the challenged order is not a final order, and
it is appealable only through the interlocutory appeal procedures set forth in OCGA
§ 5-6-34 (b). The defendants’ failure to comply with those procedures deprives this
Court of jurisdiction, and this appeal is hereby DISMISSED.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/13/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.